COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00232-CR


LONNIE DEAN CODY,                                                     APPELLANT
JR.

                                         V.

THE STATE OF TEXAS                                                            STATE


                                     ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Appellant Lonnie Dean Cody, Jr. attempts to appeal from his conviction for

unlawful possession of a firearm. However, the trial court’s certification of his

right to appeal states that “the defendant has waived the right of appeal.”

      On July 6, 2011, this court notified appellant about the statement on the

trial court’s certification and informed him that unless he or any party desiring to

continue to the appeal filed with the court, on or before July 18, 2011, a response
      1
       See Tex. R. App. P. 47.4.
showing grounds for continuing the appeal, the appeal may be dismissed. See

Tex. R. App. P. 25.2(d), 44.3. We have received no response. Therefore, we

dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                  PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 3, 2011




                                        2